Title: From Thomas Jefferson to Pierre Auguste Adet, 14 October 1795
From: Jefferson, Thomas
To: Adet, Pierre Auguste



Sir
Monticello Octob. 14. 1795.

I recieved with pleasure your letter of the 9th. Ult. by post, but should with greater pleasure have recieved it from your own hand, that I might have had an opportunity of testifying to you in person the great respect I bear for your character which had come to us before you, and of expressing my obligations to professor Pictet, for procuring me the honor of your acquaintance. It would have been a circumstance of still higher satisfaction and advantage to me if fortune had timed the periods of our service together, so that the drudgery of public business, which I always hated, might have been relieved by conversations with you on subjects which I always loved, and particularly in learning from you the new advances of science on the other side the Atlantic. The interests of our two republics also could not but have been promoted by the harmony of their servants. Two people whose interests, whose principles, whose habits of attachment, founded on fellowship in war and mutual kindnesses, have so many points of union, cannot but be easily kept together. I hope you have accordingly been sensible, Sir, of the general interest which my countrymen take in all the successes of your republic. In this no one joins with more enthusiasm than myself, an enthusiasm kindled by my love of liberty, by my gratitude to your nation who helped us to acquire it, by my wishes to see it extended to all men, and first to those whom we love most. I am now a private man, free to express  my feelings, and their expression will be estimated at neither more nor less than they weigh, to wit the expressions of a private man. Your struggles for liberty keep alive the only sparks of sensation which public affairs now excite in me. As to the concerns of my own country, I leave them willingly and safely to those who will have a longer interest in cherishing them. My books, my family, my friends, and my farm, furnish more than enough to occupy me the remainder of my life, and of that tranquil occupation most analogous to my physical and moral constitution. The correspondence you are pleased to invite me to on the natural history of my country, cannot but be profitable and acceptable to me. My long absence from it indeed has deprived me of the means of throwing any new lights on it; but I shall have the benefit of participating of your views of it, and occasions of expressing to you those sentiments of esteem and respect with which I have the honor to be Sir Your most obedient & most humble servt

Th: Jefferson


P.S. I take the liberty of making you the channel of the answer to Mr. Pictet, as you were pleased to be of his letter.

